 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE (702) 388-6336
     FAX (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                           2:18-cr-00317-JAD-VCF

10                            Plaintiff,                   PROTECTIVE ORDER

11                vs.

12    GLEN EDWARD GARNER,

13                           Defendant.

14          The United States Attorney for the District of Nevada, Nicholas A. Trutanich, and

15   Kevin Schiff, Assistant United States Attorney, has previously moved for, and this Court
16   has granted in part a protective order to govern the forthcoming disclosure of information
17   regarding a witness (“the witness”) who will testify for the Government against Defendant.
18   ECF No. 47. That order the Government was directed to draft a limited protective order. Id.
19          This protective Order is to limit dissemination of information regarding the witness
20   to the public or to third parties not directly related to this case. The defense will be provided
21   an encrypted DVD containing materials (“protected information”) relating to the witness,
22   including but not limited to: documentation directly naming the witness; criminal history
23   documentation of the witness; Court documentation listing the witness; and Federal Bureau
24   of Investigation documentation naming or concerning the witness.
 1          Without leave of Court, the parties to this matter, defined herein for the matters of

 2   this protective order as the Government, Defendant, counsel for Defendant, as well as

 3   employees of the Boies Schiller Flexner, LLLP (“the defense team”), shall not:

 4          a. make copies of protected information DVD, permit dissemination of the protected

 5          materials contained therein to parties outside the defense team, or allow Defendant

 6          to take possession of the protected information DVD or have materials printed

 7          from the DVD outside the presence of the defense team;

 8          b. make copies for, or allow copies of any kind to be made by any other person of

 9          the protected information;

10          c. allow any other person outside of the defense team to read the protected

11          information;

12          d. use the protected information for any other purpose other than preparing to defend

13          against the charges in the Indictment or any further superseding indictment arising

14          out of this case;

15          e. attach the protected information to any pleading, brief, or court filings except to

16          the extent those filings are filed under seal.

17          This order does not concern the parties’ use of, or introduction of the protected

18   information as evidence at trial. Upon conclusion of this action, the defense team shall

19   return to the United States the encrypted DVD, or destroy and certify to government

20

21   ///

22

23   ///

24
                                                 2
 1   counsel the destruction of the protected information, within a reasonable time, not to exceed

 2   thirty days after the last appeal is final.

 3

 4                                                 IT IS SO ORDERED:

 5                                                 ________________________________
                                                   HON. CAM FERENBACH
 6                                                 UNITED STATES MAGISTRATE JUDGE
                                                                8-1-2019
 7                                                 DATED:      _______________________

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                   3
